Citation Nr: 1236080	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee. 

2.  Entitlement to service connection for a left calf disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1977 to July 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an October 2009 rating decision, the RO granted service connection for osteoarthritis of the left hip, and assigned a disability rating of 10 percent.  The Veteran appealed the disability rating, and the RO continued to deny the Veteran's claim in an April 2010 statement of the case (SOC).  There is no indication in the record that, following the April 2010 SOC, the Veteran filed a substantive appeal to the Board.  Thus, while the Veteran's representative listed the issue of entitlement to a rating in excess of 10 percent for degenerative joint disease of the left hip in an October 2012 written brief presentation, the issue is not on appeal to the Board, and the Board has no jurisdiction over it.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2008, and again in September 2009, the Veteran informed VA that he was seeking Social Security Administration disability benefits.  For this reason, further development is needed.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (VA has a duty to obtain relevant SSA records, which are records that relate to a claim for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).



On the claim of service connection for degenerative joint disease of the left knee, the Veteran was afforded a VA examination in September 2007.  As the medical opinion in the examination lacks a rationale to support the conclusion reached in the opinion, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request the records of the Social Security Administration.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to determine: 

a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that degenerative joint disease of the left knee is related to service, specifically, to the Veteran's airborne training. 

b).  Alternatively, whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that degenerative joint disease of the left knee  is caused by or aggravated by the service-connected left hip osteoarthritis.  








In this context, the term "aggravation" means a permanent increase in severity of the disability, that is, an irreversible a worsening of the underlying condition not due to the natural progress, as contrasted to a temporary worsening of symptoms.

c).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that any left calf symptoms are a manifestation of either the left knee disability or the service-connected left hip arthritis.  

The Veteran's file must be made available to the examiner for review.  

3.  After the development has been completed, readjudicate the claims for service connection for degenerative joint disease of the left knee and for a left calf disability.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


